Citation Nr: 0929807	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1949 to February 
1953 and from February 1955 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2008, a 
statement of the case was issued in August 2008, and a 
substantive appeal was received in September 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted in 
this case because the Veteran has recently presented evidence 
reasonably suggesting that his hearing loss disability may 
have increased in severity since his most recent VA 
examination.

The most recent VA audiological examination report of record 
is dated in January 2008, and the Veteran's current hearing 
loss disability rating is based upon the results of this 
examination.  Recently, however, the Veteran has submitted a 
June 2009 private audiological examination report as evidence 
in support of his claim directly to the Board.  The Veteran 
has not expressly indicated whether he waives his right to 
RO-level consideration of this evidence.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).

The Board notes that the evidence submitted presents 
audiometric data in a pictogram format, but no clear 
quantitative interpretation of that data for the purposes of 
the Board's review.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  However, the Board does observe merely 
for the purposes of explaining the necessity of this remand, 
that the June 2009 private audiological examination report 
appears to suggest hearing loss of possibly greater severity 
than was reflected in the January 2008 VA examination report.  
In passing, the Board observes that January 2008 VA 
examination report showed hearing loss in the right ear which 
met the criteria for an exceptional pattern of hearing under 
38 C.F.R. § 4.86, and was at that time shown to be quite 
close to meeting the criteria for an exceptional pattern of 
hearing loss in his left ear (which could result in a higher 
rating for bilateral hearing loss).

The Board believes that the Veteran's submission of the June 
2009 private audiological examination report, although not 
necessarily conforming to the standards of VA authorized 
testing for ratings purposes, very reasonably suggests that 
the Veteran now presents hearing loss disability of greater 
severity than existed at the time of the most recent VA 
examination.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiologic examination to ascertain his 
current hearing acuity.  The claims file 
should be made available to the examiner 
for review.  Any special tests deemed 
medically advisable should be conducted.

2.  The RO should then review the claims 
file and readjudicate the issue of 
entitlement to an increased rating for 
bilateral hearing loss.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



